Citation Nr: 1812450	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO. 16-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for fracture of the right thumb (major) with muscle atrophy of right thenar eminence muscle group IX.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to November 1957; September 1958 to June 1962; and from December 1962 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2017, the Veteran provided personal testimony before the undersigned in a Travel Board hearing at the RO in Phoenix, Arizona. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right thumb reflects unfavorable anklyosis.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for fracture of the right thumb (major) with muscle atrophy of right thenar eminence muscle group IX, since June 30, 2014, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

DC 5224 provides disability ratings based on ankylosis of the thumb. 38 C.F.R. § 4.71a, DC 5224 (2017). Favorable ankylosis of the major or minor thumb is assigned a 10 percent disability rating and a 20 percent disability rating, the highest available schedular rating, is assigned for unfavorable ankylosis of the major or minor thumb. Additional instruction on evaluating ankylosis of the thumb is provided at 38 C.F.R. § 4.71a (2017). A note to DC 5224 also directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The Veteran contends that residuals of his right thumb fracture should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5224.

During the November 2017 Travel Board hearing, the Veteran testified to a boutonniere deformity of his right thumb and treatment including pain medication and injections to the thumb. The Veteran also testified to having pain and problems gripping and grasping which affect daily functionality including getting dressed (i.e. putting on ties and socks, wearing shoes, buttoning shirts, etc.), eating (i.e. opening bottles, holding plates, glasses, and silverware, etc.), and yard work. In an October 2017 statement, the Veteran asserted that he was unable to use his right hand and thumb due to increasing pain in the thumb joint. He also reported treatment including running hot water over the thumb area, ultra-strength pain relieving cream, and cortisone injections.

The Veteran's testimony and October 2017 statement is supported by the medical evidence. Specifically, an April 2014 private medical record reflects significant arthritis of the right wrist with the thumb more painful than anything else. The Veteran was first treated with injections into his right thumb in April 2014 and has continued injections as reflected in private medical records as recent as October 2017. The October 2017 private medical record reflects a clinical boutonniere deformity of the right thumb with arthritis and continued pain. Affording the Veteran the benefit of the doubt, since June 30, 2014, the Veteran's right thumb reflects unfavorable anklyosis which warrants an increased 20 percent disability rating, the highest available schedular rating under DC 5224.



ORDER

An increased 20 percent disability rating for fracture of the right thumb (major) with muscle atrophy of right thenar eminence muscle group IX is granted, but no higher, since June 30 2014, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


